Citation Nr: 1711049	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950 and from November 1950 to December 1954. He died in September 2010. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board. A transcript of the hearing has been associated with the claims file.

The Board, in a September 2014 decision, denied the Appellant's claim for service connection for the cause of the Veteran's death and also denied entitlement to dependency and indemnity compensation (DIC). The Appellant appealed that portion of the Board's decision to deny the claim for service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court). The parties requested that the Court not disturb that part of the Board decision that denied entitlement to DIC. In a July 2015 Order, the Court granted a July 2015 Joint Motion for Partial Remand (JMPR). In August 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development in accordance with the JMPR.


FINDINGS OF FACT

1. The Veteran died from cardiac arrest, chronic obstructive pulmonary disease (COPD), and cerebrovascular disease.

2. At the time of his death, the Veteran was in receipt of service connection for right knee total arthroplasty, lumbosacral strain, right hip arthritis, and tumor removal of the right second rib.

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, and a service-connected disability was not etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have not been met or approximated. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of a claim. This duty includes assisting the appellant in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA treatment records have been associated with the claims file. The appellant has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The appellant was afforded a VA medical opinion in June 2016. The Board finds that the VA medical opinion is adequate because the conclusions are based on review of the Veteran's medical treatment records and claims file. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that that the AOJ has substantially complied with the August 2015 remand directives. The AOJ sent the appellant a letter requesting that she identify treatment that the Veteran received. The AOJ obtained those records and obtained the Veteran's VA treatment records. The AOJ then provided the Veteran's claims file to an appropriate examiner in June 2016 and then re-adjudicated the claim. The AOJ substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102.

At the time of the Veteran's death in September 2010 service connection was in effect for right knee total arthroplasty, lumbosacral strain, right hip arthritis, and tumor removal of the right second rib. The Veteran's death certificate lists cardiac arrest, chronic obstructive pulmonary disease (COPD), and cerebrovascular disease as the Veteran's causes of death. 

The appellant contends the Veteran had nodules believed to be lung cancer that she attributed to exposure to asbestos in service-that is, she claims that lung cancer materially contributed to his cause of death, and that it was attributable to his service.

The Veteran's VA and private treatment records do not show any treatment for or diagnosis of lung cancer or asbestosis. The Veteran's VA and private treatment records show that he was being treated for COPD but that he continued to smoke cigarettes.

From November 2005 to January 2006, the Veteran was evaluated by VA for a lung mass. However, his later VA treatment records do not show any treatment for cancer. 

The June 2016 VA medical examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by any asbestos exposure during his active military service. The examiner opined that the Veteran's COPD was more likely than not due to the Veteran's tobacco usage and not caused by or worsened by any asbestos exposure in service. The examiner explained that asbestosis is a nodular interstitial fibrosis occurring in workers exposed to asbestos fibers and pulmonary function studies show restrictive dysfunction. The examiner explained that COPD is a disease state characterized by the presence of air flow obstruction. The examiner further stated that cigarette smoking is clearly the most important cause of COPD in North America. She further stated that pulmonary function studies show reduction in FEV1 and FEV1/FVC with air trapping (obstructive). Arterial blood gasses showed compensated respiratory acidosis. The examiner opined that the testing and documentation in the Veteran's claims file did not support any causation between the Veteran's COPD and asbestos exposure. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

The appellant is not competent to opine on a complicated matter, such as the etiology of COPD. The competent evidence of record demonstrates that the Veteran's COPD is not related to his active military service. As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cause of death is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


